DETAILED ACTION
Response to Amendment
Applicant’s After Final submission filed on 11/30/2021 has been entered.  Claims 1-50 remain pending in this application.  Applicant's Terminal Disclaimer and amendments to the claims have overcome each and every objection and rejection under 35 U.S.C. §§ 101 and 102 previously set forth in the Final Office Action mailed 9/17/2021.

Terminal Disclaimer
The terminal disclaimer filed on 11/30/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,951,538 has been reviewed and is accepted.  The terminal disclaimer has been approved and recorded.

Response to Arguments
Applicant’s arguments, see Remarks, filed 11/30/2021, in light of the amendments to the claims, with respect to the rejections under §§ 101 and 102 have been fully considered and are persuasive.  The rejections of 9/17/2021 has been withdrawn.  Examiner conducted a further search of the art, but found no new references.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with GABRIEL T APPLEGATE on 12/9/2021.

The application has been amended as follows: 

1. (Currently Amended) A non-transitory computer-readable medium storing instructions that, when executed, cause: 
receiving, by one or more computing devices, first information relating to network traffic parameters; 
receiving, by the one or more computing devices, second information relating to one or more contextual events external to the network having an effect on the network traffic parameters; 
correlating, by the one or more computing devices, the first information and the second information; and 
allocating one or more network resources based on the correlation of the first information and the second information.

2. (Currently Amended) The non-transitory computer-readable medium of claim 1, wherein the network traffic parameters comprise one or more of congestion, call volume, retransmissions, or packet loss.

non-transitory computer-readable medium of claim 1, wherein the second information comprises one or more of a call detail record, weather information, E911 information, website information, emergency broadcast information, video feed, news feed, or geological information source.

4. (Currently Amended) The non-transitory computer-readable medium of claim 1, wherein the second information comprises one or more of a location, source identifier, readership level, or content type.

5. (Currently Amended) The non-transitory computer-readable medium of claim 1, wherein the correlating the first information with the second information comprises comparing one or more network signatures of the network traffic parameters to portions of the second information.

6. (Currently Amended) The non-transitory computer-readable medium of claim 1, wherein the correlating the first information with the second information comprises identifying a traffic pattern based at least on the first information and the second information.

7. (Currently Amended) The non-transitory computer-readable medium of claim 1, wherein the instructions that, when executed, cause applying a weight factor to at least a portion of the second information, wherein the correlating the first information with the second information is based at least in part on the applied weight factor.

non-transitory computer-readable medium of claim 1, wherein the allocating the one or more network resources comprises allocating bandwidth to one or more services affected by the one or more contextual events external to the network.

9. (Currently Amended) The non-transitory computer-readable medium of claim 1, wherein the allocating the one or more network resources comprises launching virtual instances to manage network traffic associated with the network traffic parameters.

10. (Currently Amended) The non-transitory computer-readable medium of claim 1, wherein the one or more contextual events external to the network comprise one or more of a disruptive weather pattern, a voting results announcement, an emergency event, a news event, or a geological event.

11. (Currently Amended) A non-transitory computer-readable medium storing instructions that, when executed, cause: 
receiving, by one or more computing devices, contextual information relating to events external to a network having a current or predicted effect on network traffic; 
classifying, by the one or more computing devices, the contextual information based one or more classification factors; 
generating, by the one or more computing devices, a traffic predictor based on the classified contextual information; and allocating one or more network resources based at least on the traffic predictor.

non-transitory computer-readable medium of claim 11, wherein the contextual information comprises one or more of a call detail record, weather information, E911 information, website information, emergency broadcast information, video feed, news feed, or geological information source.

13. (Currently Amended) The non-transitory computer-readable medium of claim 11, wherein the classification factors comprise one or more of a location, source identifier, readership level, or content type.

14. (Currently Amended) The non-transitory computer-readable medium of claim 11, wherein the allocating the one or more network resources comprises allocating bandwidth to one or more services affected by the events external to the network.

15. (Currently Amended) The non-transitory computer-readable medium of claim 11, wherein the allocating the one or more network resources comprises launching virtual instances to manage network traffic associated with network traffic parameters.

16. (Currently Amended) The non-transitory computer-readable medium of claim 11, wherein the events external to the network having a current or predicted effect on network traffic comprise one or more of a disruptive weather pattern, a voting results announcement, an emergency event, a news event, or a geological event.

17. (Currently Amended) A non-transitory computer-readable medium storing instructions that, when executed, cause: 

receiving, by the one or more computing devices, second information from a second source relating to the one or more contextual events external to the network; 
identifying, by the one or more computing devices, one or more of the first information and the second information as having a predictive effect on network traffic; and 
allocating one or more network resources based on at least the identified one or more of the first information and the second information.

18. (Currently Amended) The non-transitory computer-readable medium of claim 17, wherein one or more of the first information and the second information comprises one or more of a call detail record, weather information, E911 information, website information, emergency broadcast information, video feed, news feed, or geological information source.

19. (Currently Amended) The non-transitory computer-readable medium of claim 17, wherein one or more of the first information and the second information comprises one or more of a location, source identifier, readership level, or content type.

20. (Currently Amended) The non-transitory computer-readable medium of claim 17, wherein identifying one or more of the first information and the second information as having a predictive effect on network traffic comprises comparing one or more network signatures of network traffic parameters to portions of the one or more of the first information and the second information.

non-transitory computer-readable medium of claim 17, wherein identifying one or more of the first information and the second information as having a predictive effect on network traffic comprises identifying a traffic pattern based at least on the one or more of the first information and the second information.

22. (Currently Amended) The non-transitory computer-readable medium of claim 17, wherein identifying one or more of the first information and the second information as having a predictive effect on network traffic comprises comparing historic network traffic pattern based at least on the one or more of the first information and the second information.

23. (Currently Amended) The non-transitory computer-readable medium of claim 17, wherein the allocating the one or more network resources comprises allocating bandwidth to one or more services affected by the one or more contextual events external to the network.

24. (Currently Amended) The non-transitory computer-readable medium of claim 17, wherein the allocating the one or more network resources comprises launching virtual instances to manage network traffic associated with network traffic parameters.

25. (Currently Amended) The non-transitory computer-readable medium of claim 17, wherein the one or more contextual events external to the network comprise one or more of a disruptive weather pattern, a voting results announcement, an emergency event, a news event, or a geological event.

Allowable Subject Matter
Claims 1-50 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON Y TSENG whose telephone number is (571)270-3682.  The examiner can normally be reached on Monday to Friday 8:30 AM to 5:00 PM MST, with every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WING CHAN can be reached on 571-272-7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEON Y TSENG/
Examiner, Art Unit 2441

/WING F CHAN/Supervisory Patent Examiner, Art Unit 2441